Exhibit 10.2

FORM OF NOTICE OF AWARD OF

STOCK-SETTLED RESTRICTED STOCK UNITS

(WITH DIVIDEND EQUIVALENTS)

AND

NON-QUALIFIED STOCK OPTION

Pursuant to the Synchrony Financial 2014 Long-Term Incentive Plan (the “Plan”),
you have been awarded (this “Award”) (i) restricted stock units (“RSUs”), each
of which entitles you to receive one share of common stock (each, a “Share”) of
Synchrony Financial (“Synchrony”), and (ii) nonqualified stock options to
purchase Shares (“Options”), in each case, subject to the terms and conditions
set forth in (A) the Plan, (B) this Notice, (C) the attached “Restricted Stock
Unit and Non-Qualified Stock Option Terms and Conditions” (the “Terms and
Conditions”), and (D) the information available on the website (the
“Administrator Website”) maintained by the administrator of the Plan for these
purposes.

The Administrator Website identifies, among other things, (i) the number of RSUs
granted pursuant to this Award, (ii) the number of Shares subject to the Options
granted pursuant to this Award, (iii) the exercise price applicable to such
Options, and (iv) the effective date of this Award (the “Award Date”). As
described in more detail in the Terms and Conditions, the RSUs will be settled
in Shares, and the RSUs include dividend equivalents.

The Terms and Conditions describe the vesting conditions applicable to the RSUs
and Options and other important information relating to your Award.

You must log into your account on the Administrator Website prior to the date
your Award first vests to view additional information about your Award and to
accept your Award. If you do not accept your Award prior to the date your Award
first vests (or prior to the date your employment terminates for any reason, if
earlier), your Award will be forfeited. Although Synchrony has completed the
steps necessary to grant you this Award, you cannot receive any Shares or
payments under the Award unless you accept the Award before the deadline.

By your acceptance of this Award, you acknowledge and agree that this Award is
governed by the Terms and Conditions attached hereto and the Plan, which is
available on the Administrator Website. You acknowledge that you have read and
understand these documents as they apply to your Award.

Please be sure to log into your account and accept your Award to avoid the risk
that your Award will be forfeited for non-acceptance.

SYNCHRONY FINANCIAL

 



--------------------------------------------------------------------------------

SYNCHRONY FINANCIAL

2014 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT

AND

NON-QUALIFIED STOCK OPTION

TERMS AND CONDITIONS

1. Award of RSUs and Non-Qualified Stock Options. Pursuant to the Synchrony
Financial 2014 Long-Term Incentive Plan (the “Plan”), Synchrony Financial
(“Synchrony”) has awarded (the “Award”) to the employee Restricted Stock Units
(“RSUs”) and Non-Qualified Stock Options (“Options”), subject to the terms and
conditions set forth herein (the “Terms and Conditions”) and in the Plan.

2. Definitions and Coordination with the Plan. Capitalized terms used but not
defined herein shall have the meanings assigned to them in Exhibit A hereto or,
if not so assigned in Exhibit A, the meaning assigned in the Plan. In the event
of any inconsistency between the Plan and the Terms and Conditions, the terms in
the Plan shall control unless the Terms and Conditions specifically provide
otherwise. References herein to employment with Synchrony shall include
employment with any Affiliate of Synchrony.

3. Information on the Administrator Website. The following information
applicable to the Award is set forth on the employee’s account on the website
maintained by the administrator of the Plan (the “Administrator”) in connection
with the Plan:

(a) The number of RSUs;

(b) The number of Shares subject to the Options;

(c) The exercise price per Share applicable to the Options; and

(d) The effective date of the Award (the “Award Date”).

4. Vesting.

(a) General. Subject to the Terms and Conditions, and except as otherwise set
forth below in this Section 4, 20% of the RSUs and Options granted hereunder
will vest, and the Period of Restriction applicable to such RSUs will end, on
each anniversary of the Award Date (each, a “Vesting Date”), provided that the
employee has remained continuously employed by Synchrony through such Vesting
Date. No Option may be exercised after the tenth (10th) anniversary of the Award
Date (the “Expiration Date”).

 

1



--------------------------------------------------------------------------------

(b) RSUs—Effect of Termination of Employment. If the employee’s employment with
Synchrony ends for any reason before the end of the Period of Restriction with
respect to any RSUs, the employee shall immediately forfeit such unvested RSUs
(and, as a result, shall forfeit all Shares and cash that may otherwise have
been delivered or paid pursuant to such RSUs), subject to the following:

(i) Involuntary Termination.

 

  (A) If the employee’s employment is terminated by Synchrony without Cause on
or after the first (1st) anniversary of the Award Date, and the employee has
less than twenty (20) Years of Service as of such termination, then (i) 50% of
the remaining unvested RSUs shall immediately be forfeited and (ii) the other
50% of the remaining unvested RSUs shall vest in equal portions on each of the
subsequent Vesting Dates.

 

  (B) If the employee’s employment is terminated by Synchrony without Cause on
or after the first (1st) anniversary of the Award Date, and the employee has
twenty (20) or more Years of Service, any unvested RSUs will continue to vest in
accordance with the vesting schedule provided in Section 4(a).

(ii) Retirement. If the employee’s employment with Synchrony terminates (other
than for Cause) on or after the first (1st) anniversary of the Award Date and
after the employee is eligible for Retirement, any unvested RSUs will continue
to vest in accordance with the vesting schedule provided in Section 4(a).

(iii) Disability or Death. If the employee’s employment with Synchrony
terminates due to Disability or death, the Period of Restriction for any
unvested RSUs shall end immediately. The amount payable (or Shares deliverable)
for RSUs shall not be adjusted for any delay caused by time needed to validate
the employee’s status as Disabled or dead, or to authenticate a beneficiary.

(iv) Termination following Change in Control. If, in the event of a Change in
Control, Synchrony (or the successor to Synchrony) assumes the RSUs or replaces
the RSUs with an award of substantially equivalent value, as determined by the
Committee, and during the thirty (30) month period after such Change in Control,
the employee’s employment is terminated by Synchrony without Cause or the
employee terminates his or her employment for Good Reason, the Period of
Restriction for any unvested RSUs shall end immediately upon such termination of
employment and the RSUs shall be fully vested, non-forfeitable and payable.

 

2



--------------------------------------------------------------------------------

(c) Options—Effect of Termination of Employment. Following the employee’s
termination of employment with Synchrony, the Options shall vest and shall be
exercisable only as follows:

(i) Termination for Cause. If the employee’s employment is terminated for Cause,
the Options shall immediately be forfeited and the employee shall have no right
to exercise such Options.

(ii) Voluntary Resignation. If the employee terminates his or her employment, he
or she shall have the right to exercise the Options, to the extent vested as of
the date of termination of employment, during the period ending on the earlier
of (A) the three (3) month anniversary following such termination of employment
or (B) the Expiration Date.

(iii) Involuntary Termination.

 

  (A) If the employee’s employment is terminated by Synchrony without Cause on
or after the first (1st) anniversary of the Award Date, and the employee has
less than twenty (20) Years of Service, then (i) 50% of the remaining unvested
Options shall immediately be forfeited, and (ii) the other 50% of the remaining
unvested Options will vest, and become exercisable, in equal portions on each of
the subsequent Vesting Dates. The employee shall have the right to exercise all
vested Options until the earlier of (A) five (5) years from the date of
termination of employment and (B) the Expiration Date.

 

  (B) If the employee’s employment is terminated by Synchrony without Cause on
or after the first (1st) anniversary of the Award Date, and the employee has
twenty (20) Years of Service or more, any unvested Options will continue to vest
in accordance with the vesting schedule provided in Section 4(a). The employee
shall have the right to exercise all vested Options until the Expiration Date.

(iv) Retirement. If the employee’s employment with Synchrony terminates (other
than for Cause) on or after the first (1st) anniversary of the Award Date and
after the employee is eligible for Retirement, any unvested Options will
continue to vest in accordance with the vesting schedule provided in
Section 4(a). The employee shall have the right to exercise all vested Options
until the Expiration Date.

 

3



--------------------------------------------------------------------------------

(v) Disability or Death. If the employee’s employment with Synchrony terminates
due to Disability or death, all Options will vest immediately and the employee
(or, in the case of death, the executor or administrator of the employee’s
estate or the person or persons to whom the employee shall have transferred such
right by will or by the laws of descent and distribution) shall have the right
to exercise the Options as to all unexercised Shares until the Expiration Date.

(vi) Termination following Change in Control. If, in the event of a Change in
Control, Synchrony (or the successor to Synchrony) assumes the Options or
replaces them with an award of substantially equivalent value, as determined by
the Committee, and during the thirty (30) month period after such Change in
Control, the employee’s employment is terminated by Synchrony without Cause or
the employee terminates his or her employment for Good Reason, any unvested
Options will vest immediately upon such termination of employment and the
employee shall have the right to exercise the Options as to all unexercised
Shares until the earlier of (A) five (5) years from the date of the termination
of employment and (B) the Expiration Date.

(d) Change in Control. If, in the event of a Change in Control, Synchrony (or a
successor to Synchrony) fails to:

 

  (i) Assume or replace the unvested RSUs with an award of substantially
equivalent value, as determined by the Committee, the Period of Restriction for
all such unvested RSUs shall end immediately upon such Change in Control and the
unvested RSUs shall be fully vested, non-forfeitable and payable, and the Shares
underlying the unvested RSUs shall be treated in the same manner as other Shares
in the Change in Control; or

 

  (ii) Assume or replace the Options with an award of substantially equivalent
value, as determined by the Committee, the Options, to the extent not then
exercised, shall be cancelled upon the consummation of the Change in Control and
the employee shall be entitled to a cash payment equal to the product of (A) the
excess, if any, of the Fair Market Value on the date of such cancellation less
the exercise price of the Options, and (B) the number of unexercised Shares
subject to the Options.

(e) Waiver and Release. The right of an employee or his or her estate to vest in
any portion of an Award, to receive a payment with respect to an RSU, or to
exercise an Option in any circumstance other than in connection with his or her
continuous employment through each Vesting Date shall be subject to the employee
or his or her estate timely executing within forty-five (45) days following the
employee’s termination of employment a waiver and release (the “Release”) in a
form provided by Synchrony, and not revoking such release.

5. Settlement of RSUs. Upon the end of a Period of Restriction, Synchrony will
issue to the employee the number of Shares for which the applicable Period of
Restriction has ended, less the number of Shares needed to satisfy required tax
withholding. Except as

 

4



--------------------------------------------------------------------------------

otherwise provided in Section 4 or 14, such Shares shall be delivered within
thirty (30) days after the applicable Period of Restriction ends. Shares may be
issued in the form of a stock certificate or a notification to the employee that
the Shares are held in a book-entry account on the employee’s behalf. The
employee shall have no rights as a shareholder of Synchrony unless and until a
certificate for the Shares has been issued to the employee or the employee has
been notified that the Shares are held in a book-entry account on the employee’s
behalf. Synchrony shall, within thirty (30) days after the applicable Period of
Restriction ends, make a cash payment to the employee for any fractional Shares
to which the employee is entitled, based on the Fair Market Value of a Share on
the date the Period of Restriction lapsed.

6. Exercise of Options.

(a) Subject to the Terms and Conditions set forth herein, the Options may be
exercised by contacting the Administrator directly via the Administrator
Website. During the life of the employee, the Options shall be exercisable only
by the employee. If the Options are being exercised pursuant to Section 4(c)(v)
by any person or persons other than the employee, appropriate proof of the right
of such person or persons to exercise the Options, as determined by the
Committee, must be provided. No Option may be exercised after the Expiration
Date.

(b) The exercise price for the number of Shares with respect to which the
Options are being exercised shall be paid in full at the time of exercise (i) in
cash, (ii) by withholding Shares (“net share settlement”) or (iii) by any other
method authorized by Synchrony at the time of exercise. Except as provided in
Section 4(c), the Options may not be exercised unless the employee is employed
by Synchrony at all times from the Award Date through the date exercised. Shares
may be issued in the form of a stock certificate or a notification to the
employee that the Shares are held in a book-entry account on the employee’s
behalf. The employee shall have no rights as a shareholder of Synchrony unless
and until a certificate for the Shares has been issued to the employee or the
employee has been notified that the Shares are held in a book-entry account on
the employee’s behalf.

(c) Automatic Exercise. To the extent that the Options are exercisable and have
not yet been exercised, the Options shall be automatically exercised as of the
Expiration Date if the following conditions are satisfied: (i) the employee’s
employment with Synchrony has not been terminated for Cause and (ii) the Fair
Market Value of a Share as of the Expiration Date exceeds the exercise price
thereof by at least $1.00. If the conditions in the immediately preceding
sentence are satisfied, the employee shall be deemed to have delivered notice of
exercise on the Expiration Date, and the exercise price shall be paid through
net share settlement, except as otherwise determined by Synchrony at the time of
exercise; provided, however, that if net share settlement would violate
applicable law in such circumstances, then the Options shall expire unless the
employee pays the applicable exercise price.

(d) Upon the receipt of all required payments from the employee, Synchrony
shall, without additional expense to the employee (other than any transfer or
issue taxes if Synchrony so elects), deliver to the employee by mail or
otherwise at such place as the employee may request a certificate or
certificates for such Shares or notify the employee that the Shares are held in
a book-entry account on the employee’s behalf; provided, however, that the date
of

 

5



--------------------------------------------------------------------------------

issuance or delivery may be postponed by Synchrony for such period as may be
required for it with reasonable diligence to comply with any applicable listing
requirements of any national securities exchange and requirements under any law
or regulation applicable to the issuance or transfer of such Shares.

7. Restrictive Covenants.

(a) Non-Competition. The employee will not, while the employee is employed by
Synchrony, or during the eighteen (18) month period following a termination of
the employee’s employment with Synchrony:

(i) directly or indirectly enter into an employment or contractual relationship
to provide services similar to those the employee provided for Synchrony to any
business or entity that is the same as, substantially similar to or competitive
with Synchrony’s Business. For the purposes of this Section, “Synchrony’s
Business” means the United States consumer credit industry;

(ii) promote or assist, financially or otherwise, any firm, corporation or other
entity engaged in any business which competes with Synchrony’s Business; or

(iii) directly or indirectly solicit or endeavor to solicit or gain the business
of, canvas or interfere with the relationship of Synchrony or its Affiliates
with any person that:

(A) is a customer of Synchrony or its Affiliates while the employee is employed
by Synchrony or on the date that the employee ceases to be an employee of
Synchrony;

(B) was a customer of Synchrony or its Affiliates at any time within twelve
(12) months prior to the date the employee ceases to be employed by Synchrony;
or

(C) has been pursued as a prospective customer by or on behalf of Synchrony or
its Affiliates at any time within twelve (12) months prior to the date the
employee ceases to be employed by Synchrony and in respect of whom Synchrony and
its Affiliates have not determined to cease all such pursuit;

in each case with respect to Sections 7(a)(iii)(A) – (C), provided that the
employee either had contact with such customer or prospective customer at any
time during the twenty-four (24) month period prior to the effective termination
date of the employee’s employment with Synchrony or had obtained Confidential
Information concerning such customer or prospective customer.

 

6



--------------------------------------------------------------------------------

(iv) Nothing herein shall prohibit the employee from being a passive owner of
not more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the employee has no active participation in the
business of such corporation. Notwithstanding the foregoing, this Section 7(a)
will not apply to the employee if he or she provides services primarily in the
state of California.

(b) Non-Solicitation. The employee will not, without the prior consent of
Synchrony, directly or indirectly, at any time, for whatever reason, either
individually, or in partnership, or jointly, or in conjunction with any person
as principal, agent, employee or shareholder (other than a holding of shares
listed on a United States stock exchange that does not exceed 5% of the
outstanding shares so listed) or in any other manner whatsoever on the
employee’s own behalf or on behalf of any third party:

(i) induce or endeavor to induce any other employee of Synchrony to leave his or
her employment with Synchrony; or

(ii) employ or attempt to employ or assist any person to employ any employee of
Synchrony.

(c) Non-Disclosure. The employee specifically acknowledges that any Confidential
Information of Synchrony or its suppliers, customers or clients, whether reduced
to writing, maintained on any form of electronic media or maintained in the
employee’s mind or memory, and whether compiled by the employee or Synchrony,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use; that reasonable efforts have been made by Synchrony to
maintain the secrecy of such information; that such information is the sole
property of Synchrony or its suppliers, customers or clients; and that any
retention, use or disclosure of such information by the employee during his or
her employment (except in the course of performing his or her duties and
obligations of employment with Synchrony) or after termination thereof, shall
constitute a misappropriation of the trade secrets of Synchrony or its
suppliers, customers or clients.

(d) Relief. Any breach of the provisions in this Section by the employee will
result in material and irreparable harm to Synchrony and its Affiliates although
it may be difficult for Synchrony or its Affiliates to establish the monetary
value flowing from such harm. The employee therefore agrees that Synchrony and
its Affiliates, in addition to being entitled to the monetary damages that flow
from the breach, will be entitled to injunctive relief in a court of appropriate
jurisdiction in the event of any breach or threatened breach by the employee of
any of the provisions of this Section. In addition, Synchrony and its Affiliates
will be relieved of any further obligations to make any payments to the employee
or provide the employee with any benefits, except those that are required by
law, in the event of a breach by the employee of any of the provisions of this
Section. Any rights of the employee to receive any Shares or cash payment in
respect of the RSUs or Options shall be forfeited effective as of the date the
employee enters into an activity resulting in a breach of the provisions in this
Section, and the employee will be required to repay Synchrony an amount (in
Shares or cash) received in respect of RSUs or

 

7



--------------------------------------------------------------------------------

Options by or on behalf of the employee during the period beginning one-hundred
eighty (180) days prior to the earlier of (i) the employee’s termination of
employment and (ii) the date the employee engages in such activity, or at any
time after such date.

(e) Confirmation. The employee confirms that all restrictions in this Section
are separate and distinct and reasonable, and the employee waives all defenses
to the strict enforcement thereof. The employee also acknowledges that:

(i) the reputation of Synchrony and its Affiliates in the financial services
industry and its relationship with its customers and clients are a result of
hard work, diligence and perseverance on behalf of Synchrony and its Affiliates;
and

(ii) the nature of the business of Synchrony and its Affiliates is such that the
ongoing relationship between Synchrony and its Affiliates and its customers and
clients is material and has a significant effect on the ability of Synchrony and
its Affiliates to continue to obtain business from its customers and clients
with respect to both long-term and new projects.

(f) Informing Prospective Employers. The employee will inform any prospective
employers of the existence of these Terms and Conditions and of the employee’s
obligations under this Section.

8. Alteration/Termination. The Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue or terminate,
the Award, prospectively or retroactively. No such amendment or alteration shall
be made which would impair the rights of the employee under the Award without
the employee’s consent; provided, however, that no such consent shall be
required with respect to any amendment or alteration if the Committee determines
in its sole discretion that such amendment or alteration either (a) is required
or advisable in order for Synchrony, the Plan or the Award to satisfy or conform
to any law or regulation or to meet the requirements of any accounting standard
or (b) is not reasonably likely to significantly diminish the benefits provided
under the Award.

9. Adjustments. The number and type of Shares underlying any RSUs or Options
awarded to the employee hereunder shall be subject to adjustment pursuant to
Section 4(b) of the Plan.

10. No Right to Employment. Nothing in these Terms and Conditions constitutes an
employment contract or gives the employee the right to continue in the
employment of Synchrony, or affect any right that Synchrony may have to
terminate the employment of the employee.

11. Dispute Resolution. The parties will settle any dispute, controversy or
claim arising out of or related to the Plan, the Award or the Terms and
Conditions in accordance with the terms of any then effective Synchrony
alternative dispute resolution procedure (which may, from time to time, be
referred to as “Solutions”).

 

8



--------------------------------------------------------------------------------

12. Non-Assignability. Neither this Award nor the RSUs or Options granted
hereunder may be assigned or transferred by the employee, except to the extent
expressly permitted by the Plan. Tax withholding with respect to any RSU that is
transferred or assigned shall be determined by Synchrony in accordance with
applicable law (which may require the employee to pay taxes with respect to a
transferred RSU). Any Shares issued under an RSU or Option, once issued to the
employee, shall be freely transferable.

13. Voting. The employee shall not have voting rights with respect to the Shares
underlying RSUs or Options unless and until Shares are issued to the employee.

14. Dividend Equivalents. The Award entitles the employee to receive an amount
equal to any cash dividend declared with respect to the number of Shares
represented by RSUs, but only to the extent that the RSUs have not been issued
as Shares, converted to a cash payment amount or terminated or forfeited before
the record date for such dividend. Dividend equivalents shall be reinvested in
additional RSUs (i.e., the cash dividends will be converted into the right to
receive additional Shares, based on the Fair Market Value of a Share on the date
the applicable dividend is paid to holders of Shares) and shall be subject to
the same Terms and Conditions as the Award. The dividend equivalents shall be
reduced by the amount of any required tax withholding.

15. Withholding Taxes. All payments and delivery of Shares in respect of the
RSUs and Options shall be subject to required tax or other withholding or
garnishment obligations, if any. Synchrony shall be authorized to withhold cash
or Shares (as applicable) from any payment due or transfer the amount of
withholding taxes due in respect of the Award or any payment or transfer under
the Award or the Plan to satisfy statutory withholding obligations for the
payment of such taxes. The employee shall pay to or reimburse Synchrony for any
federal, state, local or foreign taxes required to be withheld and paid over by
it, at such time and upon such terms and conditions as Synchrony may prescribe
before Synchrony shall be required to deliver any Shares.

16. Personal Data. By accepting the award, the employee voluntarily acknowledges
and consents to the collection, use, processing and transfer of personal data as
described in this paragraph. The employee is not obliged to consent to such
collection, use, processing and transfer of personal data. However, failure to
provide the consent may affect the employee’s ability to participate in the
Plan. Synchrony, its Affiliates and/or the employee’s employer hold certain
personal information about the employee, including the employee’s name, home
address and telephone number, date of birth, social security number or other
employee or national identification number, salary, nationality, job title, any
Shares or directorships held in Synchrony, details of all RSUs, any entitlement
to cash payments (the value of which is based on the value of shares) or any
entitlement to shares of stock awarded, canceled, purchased, vested, unvested or
outstanding in the employee’s favor, for the purpose of managing and
administering the Plan (“Data”). Synchrony and/or its Affiliates will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of the employee’s participation in the Plan, and
Synchrony and/or any of its Affiliates may each further transfer Data to any
third parties assisting Synchrony in the implementation, administration and
management of the Plan. These recipients may be located throughout the world.
The employee

 

9



--------------------------------------------------------------------------------

authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the employee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan. The
employee may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting Synchrony; however,
withdrawing consent may affect the employee’s ability to participate in the
Plan.

17. Section 409A. Amounts payable, and Shares deliverable, pursuant to RSUs are
intended to be exempt from Section 409A to the maximum extent possible pursuant
to a short-term deferral described in Treasury Regulation §1.409A-1(b)(4), and
Options are intended to be exempt from Section 409A pursuant to Treasury
Regulation §1.409A-1(b)(5), and the Plan and the Terms and Conditions shall be
interpreted and construed consistently with such intent. To the extent any
amount payable, or Shares deliverable, pursuant to this Award constitutes
nonqualified deferred compensation within the meaning of, and subject to,
Section 409A, then, with respect to such portion of this Award, (a) the Plan and
this Terms and Conditions are intended to comply with the requirements of
Section 409A, and shall be interpreted and construed consistently with such
intent, (b) all references in the Plan and this Terms and Conditions to the
Employee’s termination of employment shall mean the Employee’s Termination of
Employment within the meaning of Section 409A and Treasury regulations
promulgated thereunder, (c) any such payments or delivery of Shares which is
conditioned upon the employee’s execution of the Release and which is to be paid
during a designated period that begins in one taxable year and ends in a second
taxable year shall be paid in the second taxable year, and (d) notwithstanding
anything in the Plan or this Terms and Conditions to the contrary, any amount
that is payable upon the employee’s Termination of Employment that would be
payable prior to the six-month anniversary of such Termination of Employment
shall, to the extent necessary to comply with Section 409A, be delayed until the
Six-Month Pay Date. In such event, any portion of the RSUs settled in cash shall
be determined based on the closing price of a Share (or a share of stock of the
successor to Synchrony) as reported on the principal national stock exchange on
which the Shares (or the shares of stock of the successor to Synchrony) are then
traded on the last business day of the last calendar month that ends before the
Six-Month Pay Date; provided, however, that if it is not feasible to calculate
the closing price as of the last business day of such month, the amount of cash
shall be determined based on the last price available. In the event that the
Award or the Terms and Conditions would subject the employee to taxes under
Section 409A (“409A Penalties”), the Award and the Terms and Conditions shall
not be given effect to the extent it causes such 409A Penalties and the related
provisions of the Plan and/or the Terms and Conditions will be deemed modified,
or, if necessary, suspended in order to comply with the requirements of
Section 409A, in each case without the consent of or notice to the employee;
provided that in no event shall Synchrony or any of its Affiliates be
responsible for any 409A Penalties that arise in connection with any amounts
payable under the Plan or this Terms and Conditions.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Board”

“Board” shall mean the Board of directors of Synchrony.

“Cause”

“Cause” shall mean, as determined by the Committee in its sole discretion:

 

  (a) a material breach by the employee of his or her duties and
responsibilities (other than as a result of incapacity due to physical or mental
illness) without reasonable belief that such breach is in the best interests of
Synchrony;

 

  (b) any act that would prohibit the employee from being employed by Synchrony
and its Affiliates (including, for the avoidance of doubt, Synchrony Bank)
pursuant to the Federal Deposit Insurance Act of 1950, as amended, or other
applicable law;

 

  (c) the commission of or conviction in connection with a felony or any act
involving fraud, embezzlement, theft, dishonesty or misrepresentation; or

 

  (d) any gross or willful misconduct, any violation of law or any violation of
a policy of Synchrony or any of its Affiliates by the employee that results in
or could result in loss to Synchrony or any of its Affiliates, or damage to the
business or reputation of Synchrony or any of its Affiliates, as determined by
the Committee.

“Change in Control”

“Change in Control” means any of the following events which occurs after the
Award Date, but only if such event constitutes a “change in control event” for
purposes of Treasury Regulation Section 1.409A-3(i)(5):

 

  (a)

the acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of Synchrony (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of Synchrony entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from Synchrony (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from Synchrony), (B) any acquisition by Synchrony, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Synchrony or any corporation controlled by Synchrony, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition below; provided
further, that for purposes of clause (B), if

 

A-1



--------------------------------------------------------------------------------

  any Person (other than Synchrony or any employee benefit plan (or related
trust) sponsored or maintained by Synchrony or any corporation controlled by
Synchrony) shall become the beneficial owner of 30% or more of the Outstanding
Common Stock or 30% or more of the Outstanding Voting Securities by reason of an
acquisition by Synchrony, and such Person shall, after such acquisition by
Synchrony, become the beneficial owner of any additional shares of the
Outstanding Common Stock or any additional Outstanding Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

 

  (b) the cessation of individuals who, as of the Award Date, constitute the
Board (the “Incumbent Board”) to constitute at least a majority of such Board;
provided that any individual who becomes a director of Synchrony subsequent to
the Award Date whose election, or nomination for election by Synchrony’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of Synchrony as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;
or

 

  (c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Synchrony (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, directly or indirectly, Synchrony or all or substantially all
of Synchrony’s assets) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Corporate Transaction, of
the Outstanding Common Stock and the Outstanding Voting Securities, as the case
may be, (ii) no Person (other than: Synchrony; any employee benefit plan (or
related trust) sponsored or maintained by Synchrony or any corporation
controlled by Synchrony; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors, and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction.

 

A-2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, (i) for so long as
General Electric Company and its affiliates beneficially own a majority of the
Outstanding Common Stock, no Change in Control shall be deemed to have occurred,
(ii) any transaction pursuant to which common stock of Synchrony is transferred
from one wholly-owned subsidiary of General Electric Company to another
wholly-owned subsidiary of General Electric Company shall not be deemed to be a
Change in Control and (iii) the transactions pursuant to which General Electric
Company and its affiliates reduce their ownership of common stock of Synchrony
shall not constitute a Change in Control; provided that in connection with any
such transaction no other Person acquires beneficial ownership of common stock
of Synchrony in an amount that would constitute a Change in Control pursuant to
Section (a) of this Change in Control definition.

“Disability”

“Disability” shall mean an incapacity, disability or other condition that
entitles the employee to long-term disability benefits under the long-term
disability benefit plan or arrangement applicable to Synchrony’s employees, as
determined by the administrator of such plan or arrangement. An individual shall
not be considered disabled unless the employee furnishes proof of the existence
thereof. Synchrony may require the existence or non-existence of a disability to
be determined by a physician whose selection is mutually agreed upon by the
employee (or his or her representatives) and Synchrony.

“Good Reason”

“Good Reason” shall mean, without the employee’s express written consent, the
occurrence of any of the following events after a Change in Control:

 

  (a) a material adverse change in the nature or scope of the employee’s
authority, powers, functions, duties or responsibilities;

 

  (b) a material reduction by Synchrony in the employee’s rate of annual base
salary or bonus opportunity; or

 

  (c) a change in the employee’s primary employment location to a location that
is more than 50 miles from the primary location of the employee’s employment.

Within thirty (30) days after the employee becomes aware of one or more actions
or inactions described in this Good Reason definition, the employee shall
deliver written notice to Synchrony of the action(s) or inaction(s) (the “Good
Reason Notice”). Synchrony shall have thirty (30) days after the Good Reason
Notice is delivered to cure the particular action(s) or inaction(s). If
Synchrony so effects a cure, the Good Reason Notice will be deemed rescinded and
of no further force and effect.

“Period of Restriction”

The “Period of Restriction” means, for any RSU, the period prior to the date on
which such RSU vests and the employee becomes entitled to a Share in respect
thereof. A Period of Restriction shall not be deemed to have ended solely
because the employee becomes eligible for Retirement.

 

A-3



--------------------------------------------------------------------------------

“Retirement”

The employee is eligible for “Retirement” if the employee has attained age sixty
(60) and has three (3) Years of Service.

“Section 409A”

Section 409A of the Internal Revenue Code of 1986, as amended.

“Six-Month Pay Date”

The “Six-Month Pay Date” is the earlier of (a) the first (1st) business day of
the seventh (7th) month that starts after the employee’s termination of
employment or (b) a date determined by Synchrony that is within ninety (90) days
after the employee’s death.

“Termination of Employment”

“Termination of Employment” shall mean “separation from service” within the
meaning of Section 409A.

“Years of Service”

“Years of Service” means the number of years during which an individual has been
deemed to be an employee of Synchrony (which shall include periods during which
such individual was employed by General Electric Company and its affiliates)
according to its payroll or other systems of record, as determined by the
Committee, which may be limited to include only continued service as of the date
of such determination.

 

A-4